Case: 20-50011      Document: 00515447216         Page: 1    Date Filed: 06/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 20-50011
                                                                                FILED
                                                                            June 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
Consolidated with 20-50018

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUGO NOE JIMENEZ-GONZALEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:19-CR-188-1
                            USDC No. 4:19-CR-858-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Hugo Noe Jimenez-Gonzalez pleaded guilty to illegal reentry following
removal in violation of 8 U.S.C. § 1326. He appeals the denial of his motion to
dismiss the indictment. He also appeals a separate revocation judgment but
raises no challenge to the revocation of his supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-50011    Document: 00515447216     Page: 2   Date Filed: 06/10/2020


                                 No. 20-50011
                               c/w No. 20-50018

      As to his illegal reentry conviction, Jimenez-Gonzalez maintains that his
order of removal was defective—and, thus, his removal was void—because the
notice to appear did not specify a date and time for the removal hearing; he
suggests that the invalidity of his removal precludes it from being used to
support his illegal reentry conviction. Further, he asserts that he may attack
collaterally his removal order under § 1326(d) because the insufficiency of the
notice to appear invalidated the removal proceeding and excused him from
having to establish administrative exhaustion and deprivation of judicial
review and rendered the proceeding fundamentally unfair. Jimenez-Gonzalez
acknowledges that his arguments are foreclosed by United States v. Pedroza-
Rocha, 933 F.3d 490 (5th Cir. 2019), cert. denied, 2020 WL 2515686 (U.S. May
18, 2020) (No. 19-6588), and Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019),
cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020) (No. 19-779), and indicates
that he raises the issues to preserve them for further review.
      The Government agrees that the issues are foreclosed by Pedroza-Rocha
and Pierre-Paul and has filed an unopposed motion for summary affirmance.
Alternatively, the Government requests an extension of time to file a brief.
      Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). In Pierre-Paul, this court determined that a notice to
appear that omits the date, time, or place of a removal hearing is not defective
and, in any event, the defect would not be jurisdictional. 930 F.3d at 689-93.
Applying Pierre-Paul, this court in Pedroza-Rocha concluded that the notice to
appear was not deficient, that the purported deficiency would not deprive the
immigration court of jurisdiction, and that the defendant had to exhaust his
administrative remedies before he could collaterally attack his removal order.


                                       2
    Case: 20-50011   Document: 00515447216   Page: 3   Date Filed: 06/10/2020


                                No. 20-50011
                              c/w No. 20-50018

933 F.3d at 496-98. Therefore, the arguments that Jimenez-Gonzalez has
asserted on appeal are foreclosed. See Pedroza-Rocha, 933 F.3d at 496-98;
Pierre-Paul, 930 F.3d at 689-93.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED. The Government’s alternative motion for an extension of time to
file a brief is DENIED. The judgments of the district court are AFFIRMED.




                                     3